     Case 1:18-cv-00138-SPW-TJC Document 46 Filed 01/19/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

COLSTRIP ENERGY LP,                        Case No. CV-18-138-BLG-SPW-TJC
a Montana Limited Partnership,
                                              ORDER FOR DISMISSAL
                  Plaintiff,                  WITHOUT PREJUDICE

      v.

JBED VENTURES, LLC,
a Missouri Limited Liability
Company, dba Century Turbine
Repair, LLC,

                  Defendant.

      Pursuant to the parties’ Stipulation for Dismissal Without Prejudice (Doc.

45), and for good cause appearing,

      IT IS HEREBY ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE, with each party to bear their own attorneys’ fees and costs.

      DATED this 19th day of January, 2021.




                                            SUSAN P. WATTERS
                                            United States District Judge
